Title: Enclosure: Thomas Jefferson’s Sawing Instructions for James Martin, [ca. 11 February 1820]
From: Jefferson, Thomas
To: Martin, James


						
							
								
									ca. 11 Feb. 1820
								
							
						
						
							
								200
								
								f. 
								of 
								½ I. plank of any width and length
							
							
								200
								.
								f.
								of
								¾ I. do   do
							
							
								300
								.
								f.
								of
								1.I. do 18.I. wide. running measure.
							
							
								150
								.
								f
								of
								1⅛
								 thick. 7.I. wide. do
							
							
								100
								.
								f
								
								1¼
								 thick. 8.I. wide.
							
							
								150
								.
								f
								
								1½
								 thick 12.I. wide
							
							
								250
								.
								f
								
								1½
								 thick in 22.f. lengths. no matter for the width.
							
							
								200
								.
								f
								
								2¾
								I. thick. of any width and lengths.
							
						
					